Dreyfus Global Real Return Fund ProspectusJuly 1, 2013As Revised October 1, 2013 Class Ticker A DRRAX C DRRCX I DRRIX Y DRRYX As with all mutual funds, the Securities and Exchange Commission has not approved or disapprovedthese securities or passed upon the adequacy of this prospectus. Any representation to the contrary isa criminal offense. ContentsFund Summary Fund Summary 1 Fund Details Goal and Approach 6 Investment Risks 7 Management 11 Shareholder Guide Choosing a Share Class 13 Buying and Selling Shares 16 General Policies 19 Distributions and Taxes 20 Services for Fund Investors 20 Financial Highlights 23 For More InformationSee back cover. Fund SummaryInvestment ObjectiveThe fund seeks total return (consisting of capital appreciation and income).Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds.
